    Case 2:19-cv-10324-CAS-JC Document 8 Filed 07/08/20 Page 1 of 2 Page ID #:55


                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.          2:19-cv-10324-CAS-JC                                          Date    July 8, 2020
 Title             Curtis Lavern Hoffman v. People of the State of California



 Present: The Honorable          Jacqueline Chooljian, United States Magistrate Judge
                  Kerri Hays                                   None                              None
                 Deputy Clerk                        Court Reporter / Recorder                 Tape No.
                Attorneys Present for Petitioner:                   Attorneys Present for Respondent:
                             None                                                 None
 Proceedings:                  (IN CHAMBERS)

                               ORDER EXTENDING PETITIONER’S DEADLINE TO FILE
                               RESPONSE TO ORDER TO SHOW CAUSE

         On October 17, 2019, the Clerk received from petitioner Curtis Lavern Hoffman, a document
entitled “Notice of Appeal” in San Luis Obispo Superior Court Case No. 18F-10506 (“State Case”),
which was formally filed as a Petition for Writ of Habeas Corpus by a Person in State Custody
(“Petition”) in the instant federal action on December 5, 2019. (Docket No. 1). On December 20, 2019,
the Court issued an “Order (1) Directing Petitioner to Clarify Nature of Submission; and (2) Re Petition
for Writ of Habeas Corpus” (“December Order”). (Docket No. 3). The December Order noted that it is
not clear whether petitioner intended the Petition to be filed in this federal court as a Petition for Writ of
Habeas Corpus or whether he misdirected it/mistakenly filed it in federal court and directed petitioner to
file a notice clarifying the matter, indicating that if petitioner had mistakenly filed the Petition in this
federal court, he could expedite matters by voluntarily dismissing it. The December Order further noted
that to the extent petitioner intended to file a federal habeas petition, the Petition was deficient in
multiple identified respects, and directed petitioner to file a first amended petition correcting the
identified deficiencies if he wished to proceed with this action.

         Specifically, the Court identified the following deficiencies: (1) the Petition has not been
submitted on either the national form appended to the current Rules Governing Section 2254 Cases in
the United States District Courts (“Habeas Rules”) or the form currently approved by the Central District
of California for habeas petitions (see Local Rule 83-16; Rule 2(d) of the Habeas Rules); (2) the Petition
is not signed under penalty of perjury by petitioner or a person authorized to sign it for petitioner under
28 U.S.C. § 2242 (see Rule 2(c)(5) of the Habeas Rules; Local Rule 83-16.2); (3) the Petition does not
specify all – or indeed any – grounds for relief available to petitioner, and does not state facts supporting
each ground (see Rule 2(c) of the Habeas Rules); (4) the Petition identifies no claims let alone any
federal constitutional claims (see 28 U.S.C. § 2254(a) (a petitioner may only seek federal habeas relief if
he is contending that he is in custody in violation of the Constitution or laws or treaties of the United
States)); (5) the Petition names an improper respondent – the People of the State of California – instead
of petitioner’s immediate custodian (i.e., the prison warden at the facility where he is currently housed)
(see 28 U.S.C. § 2242; Rule 2(a) of the Habeas Rules and the Advisory Committee Notes thereto); and
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
    Case 2:19-cv-10324-CAS-JC Document 8 Filed 07/08/20 Page 2 of 2 Page ID #:56


                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       2:19-cv-10324-CAS-JC                                          Date    July 8, 2020
 Title          Curtis Lavern Hoffman v. People of the State of California

(6) the Petition appears to be unexhausted since it alleges that petitioner is in the process of attempting to
appeal his August 2019 conviction in the State Case. (Docket No. 3).

        On January 13, 2020, petitioner filed a response to the December Order which, though difficult
to decipher states, among other things, that petitioner has suffered “numerous constitutional mis-
adjudications as well as statutory mis-conceptions, fueled by prosecutory and procedural error” in his
State Case. (Docket No. 4). Such response did not correct any of the deficiencies identified in the
December Order.

        In light of the foregoing, the Court, on May 1, 2020, issued an Order to Show Cause (“OSC”)
directing petitioner to show cause by not later than May 21, 2020, why the Petition and this action
should not be dismissed based on the deficiencies identified above/in the OSC. (Docket No. 6). The
Court further notified petitioner that his filing of a First Amended Petition for Writ of Habeas Corpus
which cured the stated deficiencies or a signed Notice of Dismissal – which would result in the voluntary
dismissal of this action1 – would be a sufficient response to the OSC, and directed the Clerk to provide
petitioner with a blank current Central District of California habeas petition form and a Notice of
Dismissal form.

        On May 26, 2020, petitioner filed a document which describes difficulties he is encountering in
responding to the Court’s orders and which the Court construes to be a request for an extension of time
to respond to the OSC (“Petitioner’s Request”). (Docket No. 7). Construed as such, Petitioner’s
Request is granted. Petitioner’s deadline to file a response to the OSC is extended to August 7, 2020.

        Petitioner is cautioned that the failure timely to respond to the OSC by the extended
deadline may result in the dismissal of the Petition and this action based on the deficiencies in the
Petition identified above/in the OSC, petitioner’s failure to comply with the Court’s order, and/or
petitioner’s failure to prosecute.

         IT IS SO ORDERED.




         1
         The OSC further notified petitoner that any dismissed claims may later be subject to dismissal as
time-barred if raised in a subsequent federal habeas petition challenging the judgment in issue, and that
even though it was not clear if the one-year statute of limitations that governs the filing of federal habeas
petitions had commenced to run, the pendency of the instant action would not operate to toll such statute
of limitations.
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                    Page 2 of 2
